J-S37040-21

                                   2022 PA Super 224



    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TONY BOYD JR.                              :
                                               :
                       Appellant               :   No. 1007 EDA 2021

          Appeal from the Judgment of Sentence Entered June 23, 2020
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0005725-2018


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                         FILED DECEMBER 29, 2022

        The present appeal returns to us following the Pennsylvania Supreme

Court's decision in Commonwealth v. Thorne, 276 A.3d 1192 (Pa. 2022), in

which the Court held that constitutional challenges to the lifetime registration

requirements of Revised Subchapter H of Pennsylvania’s Sexual Offender

Registration and Notification Act (SORNA II)1 implicate the legality of

sentencing and, thus, cannot be waived. See Thorne, 276 A.3d at 1194,

1198.2 Consistent with controlling precedent, we remand to the trial court for
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9799.10-9799.42.

2 In our initial memorandum decision in the above-captioned matter,
Commonwealth v. Boyd, 272 A.3d 480, 1007 EDA 2021, unpublished
memorandum (Pa. Super. filed January 18, 2022), appeal granted, vacated
by Commonwealth v. Boyd, 284 A.3d 121 (Pa. filed August 24, 2022), we
(Footnote Continued Next Page)
J-S37040-21



further proceedings necessary to develop a factual record on the challenges

herein presented.

       Appellant's constitutional challenges to the application of Revised

Subchapter H raise questions of law, as they assert that the registration

requirements of Revised Subchapter H are punitive and unduly rely on an

irrebuttable presumption that all sex offenders pose a high risk of future

dangerousness and reoffending. See Commonwealth v. Morgan, 258 A.3d

1147, 1152 (Pa. Super. 2021) (“[w]hen an appellant challenges the

constitutionality of a statute, the appellant presents this Court with a question

of law”). As with all questions of law, our standard of review is de novo and

our scope of review is plenary. Commonwealth v. Lacombe, 234 A.3d 602,

608 (Pa. 2020).

       Appellant’s challenges are identical to those raised and addressed in

Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020). In Torsilieri, our

Supreme Court observed that the defendant, who, like Appellant, was not

deemed an SVP, had presented to both the trial court and our Supreme Court




____________________________________________


affirmed judgment of sentence by relying on Commonwealth v. Snyder, 251
A.3d 782 (Pa. Super. 2021) (holding constitutional challenges to Subchapter
H not properly raised for the first time on appeal are waived). Subsequently,
having disavowed Snyder’s holding on this issue with its Thorne decision,
the Pennsylvania Supreme Court entered a per curiam order granting
Appellant’s petition for allowance of appeal, vacating our order affirming
judgment of sentence, and remanding this matter for reconsideration in light
of Thorne. See Boyd, 284 A.3d 121.

                                           -2-
J-S37040-21



on direct appeal   3   “colorable constitutional challenges”—accompanied by three

expert affidavits—to Revised Subchapter H. Indeed, the trial court declared

Revised Subchapter H unconstitutional on the basis of this evidence, and our

Supreme Court acknowledged that the record and party briefs submitted on

appeal comprised citations to scientific evidence offered by both the defendant

and Commonwealth.

       Nevertheless, our Supreme Court determined it was “unable to conclude

based upon the record . . . before [it] whether [the defendant] had sufficiently

undermined the validity of the legislative findings supporting . . . Revised

Subchapter H’s registration and notification provisions, especially in light of

contradictory scientific evidence cited by the Commonwealth . . . .” Id. at

585.    It then explained why it was unable to declare as a matter of law that

Revised Subchapter H is invalid and why remand to the trial court for further

development of facts through additional evidence and argument was

necessary to consider the defendant’s claims:

       It is not the role of an appellate court to determine the validity of
       the referenced studies based on mere citations rather than
       allowing the opportunity for the truths to develop through a
       hearing on the merits of the evidence. Accordingly, a remand is
       appropriate to allow the parties to address whether a consensus
       has developed to call into question the relevant legislative policy
       decisions impacting offenders’ constitutional rights.


____________________________________________


3 The Commonwealth filed a direct appeal to the Pennsylvania Supreme Court,
invoking the Supreme Court’s jurisdiction over decisions from the Courts of
Common Pleas declaring statutes unconstitutional, pursuant to 42 Pa.C.S.A.
§ 722(7).

                                           -3-
J-S37040-21


       ...

       [We] also emphasize that it will be the rare situation where a court
       would reevaluate a legislative policy determination, which can
       only be justified in a case involving the infringement of
       constitutional rights and a consensus of scientific evidence
       undermining the legislative determination. We reiterate that while
       courts are empowered to enforce constitutional rights, they should
       remain mindful that the wisdom of a public policy is one for the
       legislature, and the General Assembly’s enactments are entitled
       to a strong presumption of constitutionality rebuttable only by a
       demonstration that they clearly, plainly, and palpably violate
       constitutional requirements.

       ...

       Accordingly, we conclude that the proper remedy is to remand to
       the trial court to provide both parties an opportunity to develop
       arguments and present additional evidence and to allow the trial
       court to weigh that evidence in determining whether [Torsilieri]
       has refuted the relevant legislative findings supporting the
       challenged registration and notification provisions of Revised
       Subchapter H.

Id. at 585, 596 (internal citations and quotations marks omitted).4

       Torsilieri is on all fours with the instant appeal, where the parties

likewise cite to conflicting scientific studies bearing on the validity of Revised

Subchapter H’s registration and notification rubric. Because Appellant only

developed his constitutional arguments for the first time on appeal, the trial

court did not receive evidence and argument relating to the issues raised and
____________________________________________


4 This Court recently rejected claims asserting that we may venture beyond
our Supreme Court's ruling in Torsilieri and uphold constitutional challenges
to Revised Subchapter H as a matter of law in the absence of factual
development: 1) demonstrating a consensus of scientific evidence disproving
the legislature's presumptions concerning the risk of re-offense or 2)
establishing the clear proof needed to overcome a statutory declaration that
a provision is not punitive. See Commonwealth v. Wolf, 276 A.3d 805, 813
(Pa. Super. 2022).

                                           -4-
J-S37040-21



disputed, and we are thus without a factual record necessary to dispose of

Appellant’s claims.

       Therefore, in accordance with Torsilieri, we remand to the trial court

to hold an evidentiary hearing on the constitutional challenges to SORNA II,

Revised Subchapter H that Appellant has raised before this Court.        See

Commonwealth v. Mickley, 240 A.3d 957 (Pa. Super. 2020) (remanding

pursuant to Torsilieri); Commonwealth v. Asher, 244 A.3d 27 (Pa. Super.

2020) (same); Commonwealth v. Escabal, 1928 EDA 2021, 2022 WL

6643947, unpublished memorandum (Pa. Super. filed October 11, 2022)

(same).5

       Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2022




____________________________________________


5 Under Pennsylvania Rule of Appellate Procedure 126(b), nonprecedential
decisions (referring to unpublished memorandum decisions of the Superior
Court) filed after May 1, 2019, may be cited for their persuasive value.

                                           -5-